Title: To John Adams from John Bondfield, 20 November 1789
From: Bondfield, John
To: Adams, John



Sir
Bordeaux 20 Nov. 1789

I am this day honor’d with your favor of the 16 September.
I am happy to find that the affairs of America are in a state to fix a permanent line of reimbursement, becoming thereby truly independent.
Notwithstanding the weight of opossion against the leading members of the National Assembly, the steddy perseverance of the few and the effectual support of the Marquis deLafayette in whose hands are the reigns of the National Troops that the motions made by the Patriotic Committee are decretted by a Powerful majority
The Revolution is Compleat unless you regard leaving in the Person of the King a suspicious Power and an hereditary Succession, as abuses both have limits that render the nation a Curb to infraction.
The distinction of orders are Vanish’d, the Incorporated Bodies are Supprest all provincial distinctions of Charters Prevalidges and Customs are destroy’d. The formidable Body of the Parliments and all Religious Orders Supprest. The Etates of the Clergy sequester’d for the benefit of the Nation applicable to the discharge of the National Debt, the Courts of Justice suspended to the establishment of a New Code—
The Old Mansion is thus entirely demolishd and the Materials are colected to a heap to be destroyd by time The Plan of the new fabrique is before the House of Assembly They have begun by the ground work; by a new division of the kingdom into 80 equal parts of 36 by 36 Leagues, called Departement, the 80 departments into 9 equal divivissions of 6 by 6 Leagues call’d Comunes or Districts. The Communes into 9 equal Divissions of 2 by 2 Leagues called Cantons or Primaires The names of the Old Provinces have no longer existence
The present deliberations are employ’d in organizing the Municipality’s. The Represtations are to take rise from the Cantons or Primaires in the proportion of Population of 1 to 600 to form the provincial Assemblys.
From these outlines you see a methodique order established by the Moteurs of the Revolution and all personalties being set aside and a general chain of Popular Measures pursued. the People at large approve the measurs and smother the murmurs of the Discontented
The Austrian Netherlands here in Arms have Publish’d their Manifest against the Souveregnety of the Emperor, but their principals motifs not springing from liberal Principales but from Religious fermentations fomented by descontented Religious orders who were supprest by order of Government it is posible their resistance may prove a Civil Slaughter without reaping any Solid advantages.
I shall ship by the French Pacquit that will leave this in ten or Fifteen Days the Wine you have pleased to Commission
If on application that will be made to you for Supplies of Wheat and flour from the Ministry of France should be complied with permit me to Solicit your Influence in my favor as your Agent for the Reciept of the Cargoes that may be addresed to this port
with respectful Attatchment I have the / Honor to be / Sir, / Your most Obedient / Humble Servant
John Bondfield